02-11-507-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-11-00507-CR
 
 



EX PARTE PHRORY MORAN
  GAMBLE


 


 



                                                                                                                             
 



 


 


 



 
 
------------
 
FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Phrory Moran
Gamble attempts to appeal the October 25, 2011 denial of his motion to recuse
the Honorable Judge George Gallagher from presiding over the evidentiary hearing
on his habeas corpus application filed pursuant to article 11.07 of the code of
criminal procedure.  See Ex parte Sinegar, 324 S.W.3d 578, 581 (Tex.
Crim. App. 2010) (holding that rule of civil procedure 18a applies in habeas
proceedings that occur before the trial court).
          On November 14, 2011, we
sent Gamble a letter stating our concern that we lacked jurisdiction over the
appeal because he did not appear to be appealing from a judgment or other
appealable order.  See McKown v. State, 915 S.W.2d 160, 161 (Tex.
App.—Fort Worth 1996, no pet.) (“We do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted to us
by law.”); see also Tex. R. Civ. P. 18a(j)(1)(A) (“An order denying a
motion to recuse may be reviewed only for abuse of discretion on appeal from
the final judgment.” (emphasis added)).
          We instructed Gamble or any
party desiring to continue the appeal to file a response by November 28, 2011,
showing grounds for continuing the appeal or the appeal would be dismissed.  See
Tex. R. App. P. 44.3.  Gamble filed a response, but it does not show grounds
for continuing the appeal.  Therefore, we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 22, 2011
 




[1]See
Tex. R. App. P. 47.4.